The opinion of the court was delivered by
Kennedy, J.
A number of reasons have been assigned by the counsel of the plaintiffs, who are the appellants, why the verdict should be set aside and a new trial granted in this case, many of which do not appear to be sustained in fact, and none of the whole both in fact and law, in the opinion of the court, excepting the tenth ; which is, that the Circuit Court erred in admitting the evidence of John Jacoby and Morris Morris. So far as the evidence of these two witnesses, who had been members of an inquest and joined with their fellows in signing and sealing an inquisition, on the twentieth of February, 1818, wherein they reported Andreio Hutchinson to be of unsound mind, memory and capacity, so that he was not capable of governing himself, or of managing his estate, and that he had been *239in that state of mind for the space of five years then last past and upwards, was admitted to show what they conceived the nature of their finding in their report to be, and that they did not intend thereby to find or represent that he had been of unsound mind, memory and capacity, for the space of five years anterior to that dale, or that they did not know until after their report had been made, that it was retrospective as to the state of Andrew Hutchinson’s mind, this court think it ought not to have been received. The inquisition had been given in evidence by the plaintiffs, to show that Andrew Hutchinson was, at the time the deed of conveyance purported to have been executed by him, to wit, on the fifteenth of November, 1817, and under which the defendants claimed, of unsound mind and incompetent to make such an instrument. It was doubtless admissible for this purpose, although entirely an ex parte proceeding as respected the grantees in the deed, but for this reason of its being ex parte, it is only prima facie evidence, at most, of Andrew Hutchinson’s insanity, and liable to be rebutted and done away by the testimony of those who were acquainted and conversant with him during that period, and knew him to be of sound mind, or that he had at least lucid intervals, and that the deed was executed by him at one of those times. Jacoby and Morris, notwithstanding that they had, as members of the inquest joined in executing the inquisition, were still competent witnesses to_ testify to his sanity or insanity at any time of their own knowledge, or to his having lucid intervals, or to any facts, conduct and conversations of his, during that period of five years, and especially at the time of executing the deed, which came within their knowledge and observation, and from w'hich the sanity or insanity of the party might have been fairly inferred by the jury. But to permit them to explain away the legal effect, and to-contradict the tenor of their report, after it had been made to the court and confirmed; or to testify that they conceived it to be of quite a different import from what it really was; or that they signed it without knowing that it contained a statement W'hich they did not know to be true, or knew was not so, would, as it appears to me, be attended with serious and dangerous consequences. It would be permitting members of an inquest to prove what, if true, ought justly to subject them to very severe censure. As members of the inquest, they were bound by law, as well as their oaths, to make a careful and diligent inquiry into the truth of the matters submitted to them, and to report nothing to be so, but what they had credible evidence of, and firmly believed to be true. It is, I conceive, upon the ground of this care and diligence in their search after truth, that such great credit and effect are given to their report, as to make it prima facie evidence, even against those with respect to whom it is altogether an ex parte proceeding. Indeed, after a lapse of a few years, when time and other causes shall have removed all rebutting testimony that existed to their finding, its being admissible as evidence may in effect be said to have become conclusive, and hence the necessity and *240absolute propriety of the utmost care and circumspection being observed upon the part of the members of an inquest, to avoid setting forth any matter or thing unless convinced of its truth by credible evidence. We must presume, that these witnesses as members of the inquest, discharged their duty upon these principles. Under this view then of the matter, it appears to me, that they ought not to be permitted to testify to their own criminal neglect of duty or misbehaviour, more than jurors. In the case of Cluggage v. Swan, 4 Binn. 150, it was ruled by this court, that jurors were not admissible to invalidate their verdict on the ground of misconduct; and by the Common Pleas of the City and County of Philadelphia, in Willing v. Swazey, 1 Browne’s Rep. 123, the same principle was settled.
I do not consider this doctrine impugned by the decision in Ritchie v. Holbrooke, 7 Serg. & Rawle, 458-9, where it was merely ruled that the affidavit of a juror might be received to prove the misbehaviour of one of the parties to the suit. Besides regarding it as a record or registry made at the time, by those members of the inquest who signed and sealed the inquisition, of what they had done, and what upon full investigation and consideration of the evidence then given they found to be true, would it not be most dangerous for the cause of truth, to substitute their recollection for their report \ It might in effect be preferring parol evidence, proceeding from the frail and treacherous memory of witnesses, to that which may well be considered as partaking of the nature of record evidence; because it would be submitting both to the jury who might think proper to prefer the former to the latter and to build their faith upon it accordingly. Judicial experience, public policy, the security of public and private rights, reason, and common sense, all combine against the substitution or admission of such evidence. The decision of the Circuit Court, overruling the motion for a new trial, is reversed, the verdict set aside and a new trial granted.
New trial granted.